                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION
 UNITED STATES OF AMERICA,                          )
                                                    )
                                Plaintiff,          )
                                                    )
                       v.                           )   Case No. 17-00089-01-CR-W-DGK
                                                    )
 FRANK M. WOODS,                                    )
                                                    )
                                Defendant.          )

                      MEMORANDUM OF MATTERS DISCUSSED AND
                       ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On March 7, 2017, the Grand Jury returned a one-count Indictment charging
Defendant Frank M. Woods, with being a felon in possession of a firearm.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
      Government: Joseph M. Marquez
      Case Agent: John Mativvi
      Defense: Travis Poindexter
     Investigator: Mark Wolpink

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 0 with stipulations; 7 without stipulations
     Defendants: 3 witness, including the Defendant

TRIAL EXHIBITS
     Government: 5-10
     Defendant: 5-10

DEFENSES: General denial


POSSIBLE DISPOSITION:
     ( ) Definitely for trial; ( X) Possibly for trial; ( ) Likely a plea will be worked out
TRIAL TIME: 2.0 days total
     Government’s case including jury selection: 1.5 days
     Defense case: 0.5 day

STIPULATIONS: Defense may offer stipulation as to conviction if he does not testify.

UNUSUAL QUESTIONS OF LAW:

FILING DEADLINES:

       Witness and Exhibit List (per the Scheduling and Trial Order, all Witness and Exhibit
       Lists were due thirty days prior to trial)

              Government: (none filed) Due on or before November 20, 2018
              Defense: (none filed) Due on or before November 20, 2018

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, November 28,
       2018.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before November 28, 2018

TRIAL SETTING: Criminal jury trial docket set for December 3, 2018.

       Please note: Joe Marquez has 3-4 day trial in another matter, which he may be asking
       go on the second week. If that trial goes, the Government may be asking for a
       continuance to the January Joint Criminal Docket. Defense counsel would prefer the
       December docket but it is not a forceful objection. Will know this Thursday as to
       where the Government stands and the Government will let the Court know if it will
       be filing a continuance.


       IT IS SO ORDERED.




                                                    /s/ Lajuana M. Counts
                                                   Lajuana M. Counts
                                                   United States Magistrate Judge

                                              2
